Citation Nr: 0414681	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-24 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
1998 for the grant of nonservice-connected pension benefits.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than 
post-traumatic stress disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder characterized as esophagitis and gastritis.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to a compensable disability rating for lower 
back pain secondary to spondylolysis without radiculitis or 
radiculopathy.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
nonservice-connected pension benefits effective from 
August 11, 1998; continued a prior denial of service 
connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD); denied service 
connection for PTSD, a gastrointestinal disorder 
characterized as esophagitis and gastritis, and a right knee 
disability; and denied a compensable disability evaluation 
for service-connected lower back pain secondary to 
spondylolysis without radiculitis or radiculopathy.  


FINDINGS OF FACT

1.  In a March 2000 letter, the RO informed the veteran of 
the grant of his claim of nonservice-connected pension 
benefits, effective from August 11, 1998.  

2.  In August 2000, the veteran submitted his notice of 
disagreement with the effective date of his award of 
nonservice-connected pension benefits.  

3.  In November 2000, the RO furnished the veteran with a 
statement of the case concerning this earlier effective date 
issue.  

4.  In December 2000, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the denial 
of an effective date earlier than August 11, 1998 for the 
grant of nonservice-connected pension benefits.  

5.  At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge at the RO in March 2003, the 
veteran expressed his desire to withdraw this earlier 
effective date issue from appellate review.  The veteran's 
testimony was then transcribed into a written document.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the issue of 
entitlement to an effective date earlier than August 11, 1998 
for the grant of nonservice-connected pension benefits 
because that appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2003).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2003).  

As the Board has discussed in this decision, the RO, in a 
March 2000 letter, informed the veteran of the grant of his 
claim of nonservice-connected pension benefits, effective 
from August 11, 1998.  Following receipt of this letter, the 
veteran, in August 2000, submitted his notice of disagreement 
with the effective date assigned to his award of 
nonservice-connected pension benefits.  Thereafter, in 
November 2000, the RO furnished the veteran with a statement 
of the case concerning this earlier effective date issue.  

In December 2000, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the denial 
of an effective date earlier than August 11, 1998 for the 
grant of nonservice-connected pension benefits.  

At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge at the RO in March 2003, the 
veteran placed on the record (and in the written transcript) 
his desire to withdraw his earlier effective date claim from 
appellate review.  See, hearing transcript (T.) at 2.  Given 
the clear message of the veteran's testimony, the Board 
concludes that further action with regard to the issue of 
entitlement to an effective date earlier than August 11, 1998 
for the grant of nonservice-connected pension benefits is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2003).  The Board does not have jurisdiction of 
this issue and, as such, must dismiss the appeal of the 
claim.  See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2003).  


ORDER

The issue of entitlement to an effective date earlier than 
August 11, 1998 for the grant of nonservice-connected pension 
benefits is dismissed.  




REMAND

With regard to the remaining issues on appeal, the Board 
notes that, in a statement received at the RO in December 
1999, the veteran reported that he has been receiving 
benefits from the Social Security Administration (SSA) since 
1979.  A complete and thorough review of the claims folder 
indicates that the RO has not attempted to obtain a copy of 
the decision granting such benefits or the medical records 
used in support of the award.  A remand is necessary, 
therefore, to accord the RO an opportunity to procure, and to 
associate with the veteran's claims folder, all such 
available documents.  

Furthermore, at the March 2003 personal hearing, the veteran 
testified that he continues to receive medical care at the VA 
Medical Center in Tuscaloosa, Alabama and that his most 
recent treatment session at this facility occurred in January 
2003.  T. at 22.  The most recent records of medical care 
that the veteran has received at this facility that have 
already been obtained and associated with his claims folder 
are dated in March 2001.  On remand, therefore, the RO should 
procure and associate with the claims folder copies of all 
available records of treatment that the veteran has received 
at the Tuscaloosa VAMC since March 2001.  

Specifically, with regard to the issue of whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the Board notes that, by a July 1990 rating action, 
the RO confirmed a previous denial of service connection for 
a psychiatric disorder.  Several days later in August 1990, 
the RO notified the veteran of the decision.  The veteran did 
not initiate an appeal of the continued denial of his claim 
for service connection for a psychiatric disability which, 
therefore, became final.  38 U.S.C.A. § 7105(a), (c), (d)(3) 
(West 2002).  

Throughout the current appeal, the RO has characterized the 
veteran's psychiatric claim as entitlement to service 
connection for a psychiatric disorder, to include anxiety, 
residuals of a nervous breakdown, and PTSD.  However, in view 
of the prior final denials of service connection for a 
psychiatric disability other than PTSD, the Board finds that 
the veteran's psychiatric claim should be defined as two 
separate issues.  First, the veteran's claim for service 
connection for a psychiatric disability other than PTSD is 
best characterized as whether new and material evidence has 
been received sufficient to reopen a previously denied claim 
for service connection for a psychiatric disability other 
than PTSD.  Second, the veteran's PTSD claim is best defined 
as entitlement to service connection for PTSD (on a de novo 
basis).  Significantly, a complete and thorough review of the 
claims folder indicates that the veteran has not been 
informed of the appropriate laws and regulations regarding 
his petition to reopen his previously denied claim for 
service connection for a psychiatric disability other than 
PTSD.  This procedural defect should be corrected on remand.  

With regard to the veteran's claim for service connection for 
a gastrointestinal disorder characterized as esophagitis and 
gastritis, the Board notes that the service medical records 
reflect treatment for vomiting and probable gastritis in 
February 1976, abdominal pain in May 1976, hyperacidity 
(including complaints of sour taste and heartburn) in 
December 1976, and probable irritable bowel syndrome (with 
vomiting and heartburn) in March 1977.  The separation 
examination which was conducted in August 1977 demonstrated 
that the veteran's abdomen was normal.  

An upper gastrointestinal series completed in October 1990 
was found to be normal.  This test was later repeated in 
January 2000 and reflected, at that time, mild mucosal 
thickening representative of mild esophagitis as well as mild 
fundal thickening illustrative of mild gastritis.  No 
evidence of a focal ulcer was shown.  

During the current appeal, the veteran has not been accorded 
a pertinent VA examination with regard to his 
gastrointestinal complaints.  In view of the in-service 
complaints of vomiting, sour taste, and heartburn; the 
in-service medical suggestions of probable gastritis and 
probable irritable bowel syndrome; as well as the 
post-service findings of mild esophagitis and mild gastritis, 
the Board believes that, on remand, the veteran should be 
accorded a relevant VA examination to determine the nature, 
extent, and etiology of any current gastrointestinal disorder 
that he may have.  

With regard to the veteran's claim for a compensable rating 
for his service-connected lower back pain secondary to 
spondylolysis without radiculitis or radiculopathy, the Board 
notes that the schedular criteria by which service-connected 
back disabilities are rated changed twice during the pendency 
of the veteran's appeal.  Initially, a change to a particular 
diagnostic code (5293) was made effective in September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A review of 
the claims folder in the present case indicates that the RO 
has not considered these changes in the relevant rating 
criteria and has not notified the veteran of the alterations 
made to the relevant back rating criteria.  

Furthermore, the last VA examination that the veteran was 
accorded for his service-connected low back disability was 
the evaluation completed in December 1999.  Significantly, 
however, this examination does not provide sufficient 
evidence to evaluate the veteran's service-connected low back 
disability pursuant to the new rating criteria.  See, 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293) and 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  Moreover, the records 
of subsequent outpatient treatment and evaluation of the 
veteran's low back after this VA examination do not provide 
all the necessary information.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  Procure copies of all records of 
treatment that the veteran has received 
at the Tuscaloosa VAMC since March 2001.  
All available reports should be 
associated with the veteran's claims 
folder.  

3.  In addition, ask the SSA to furnish 
copies of any decision granting SSA 
disability benefits to the veteran as 
well as the medical records on which any 
such determination was based.  

4.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any 
gastrointestinal disorder that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including radiographic films, 
should be performed.  

If a gastrointestinal disorder is found 
on examination, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to the veteran's active 
military service, including the 
in-service episodes of treatment for 
vomiting and probable gastritis in 
February 1976, abdominal pain in May 
1976, hyperacidity (including complaints 
of sour taste and heartburn) in December 
1976, and probable irritable bowel 
syndrome (with vomiting and heartburn) in 
March 1977.  A complete explanation for 
any conclusions reached would be helpful 
in adjudicating the claim.  

5.  Further, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
extent of his service-connected lower 
back pain secondary to spondylolysis 
without radiculitis or radiculopathy.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

Specifically with regard to this 
service-connected disability, the 
examiner should provide the ranges of 
motion of the veteran's lumbar spine.  
Furthermore, the examiner should note 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

Also, the examiner should obtain from the 
veteran information concerning the 
frequency of any incapacitating episodes 
(involving bed rest prescribed by a 
physician and treatment by a physician) 
that he has experienced as a result of 
his service-connected low back disability 
in the past 12 months.  

6.  Then, readjudicate the issues on 
appeal.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
October 2001.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified of necessary action; however, the veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



